LEVINE, J.
Any negligence of individual defendant in driving automobile which struck and injured plaintiff could not be charged to corporate defendant or anyone else other than individual defendant, where plaintiff’s petition did ' not in any way connect individual defendant with corporate defendant as employee or servant, but referred to him as an individual, and the automobile which he was driving as his automobile.
That parent corporation owns all the stock of its subsidiary does not alone make it liable for debts or obligations of subsidiary.
Where plaintiff in personal injury action, purchased his automobile and received bill of sale from subsidiary corporation and not from *373defendant parent corporation, and defendant denied that it maintained the sales and service establishment where automobile was purchased and at which plaintiff was injured, burden was on plaintiff to establish by competent proof that accident occurred at defendant’s establishment.
Plaintiff, alleging that he received personal injuries because of negligent acts of defendant corporation through its employees and servants, had burden of proving such allegation.
(Sullivan, PJ., and Vickery, J., concur.)
For reference to full opinion, see Omnibus Index, last page, this issue.